NOT FOR PUBLICATION WITHOUT THE
                       APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2076-15T3

JA-SHONE SELLERS,

        Appellant,

v.

NEW JERSEY STATE PAROLE BOARD,

     Respondent.
___________________________________

              Submitted May 31, 2017 – Decided June 26, 2017

              Before Judges Koblitz and Sumners.

              On appeal from the New Jersey State Parole
              Board.

              Ja-Shone Sellers, appellant pro se.

              Christopher S. Porrino, Attorney               General,
              attorney for respondent (Lisa A.               Puglisi,
              Assistant Attorney General, of                 counsel;
              Christopher C. Josephson, Deputy               Attorney
              General, on the brief).


PER CURIAM

        Appellant Ja-Shone Sellers appeals from a December 16, 2015

determination of defendant New Jersey State Parole Board (Board)

denying       parole     and    establishing      a    fourteen-month       future
eligibility term (FET).        After serving his FET, the Board released

appellant on parole on February 9, 2017, while his appeal was

pending.     This appeal is therefore moot.         See Greenfield v. N.J.

Dep't of Corrs., 382 N.J. Super. 254, 257-58 (App. Div. 2006) ("An

issue   is   'moot'    when   the    decision   sought   in    a   matter,    when

rendered,     can     have    no    practical   effect    on       the   existing

controversy.") (citation omitted).

     Appeal dismissed.




                                        2                                 A-2076-15T3